      Case 1:21-cr-00140-JDB Document 28 Filed 07/02/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF COLUMBIA


                                      )
United States                         )
                                      )
                v.                    )              NO. 1:21cr140
                                      )
Larry Brock                           )
                                      )
                                      )
       Defendant.                     )

  REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO
               MODIFY CONDITIONS OF RELEASE

                                      ARGUMENT

     In his motion to modify, Lt. Col. Brock argued that continued electronic monitoring

was no longer necessary in light of the government’s discovery productions showing that

he neither engaged in or planned any violent acts at the United States Capitol on Jan 6.

Specifically, Lt. Col. Brock focused on video showing him picking up two pairs of flex

cuffs that he found the floor, which disproved the government’s argument at his first

detention hearing that he might have brought the flex cuffs to the capitol as part of a plan

to take hostages. ECF 22 at 2-3 (quoting government’s argument). The motion to

modify also pointed out that the government’s “continuing investigation” had failed to

uncover any evidence of violence, property destruction or other wrongful acts by Lt. Col.

Brock. See, ECF 20 (government’s 5-page discovery letter setting forth productions of

evidence to the defense).       Finally, Lt. Col. Brock argued that the results of the

investigation clearly show that social media posts relied on by the government for

detention were mere rhetoric.

     In response, the government first argues that “the Magistrate Judge in the Northern
      Case 1:21-cr-00140-JDB Document 28 Filed 07/02/21 Page 2 of 6




District of Texas specifically accounted for the lack of evidence of violence” so there is

therefore no changed circumstance. Gov’t Resp. at 5. In fact, as defendant’s motion

states, the changed circumstance here is not merely a lack of evidence of violence, but

evidence affirmatively showing peaceful behavior. At the first detention hearing, the

government repeatedly dangled the possibility that more damning evidence would

emerge against Lt. Col. Brock. For example, counsel for the government stated, “[w]e

don’t know whether or not he participated in the chants to hang Mike Pence and kill other

people that were members of the government.” Six months later, the government’s

investigation has turned up no such evidence. To the contrary, video evidence shows Lt.

Col. Brock admonishing another individual to “get out of that chair…it belongs to the

Vice President of the United States, it’s not our chair. Look, I love you guys, we’re

brothers, but we can’t be disrespectful.”

     According to the government, “the only condition that has changed is that the

Defendant is no longer charged with only misdemeanors.” Gov’t Resp. at 6. In fact, the

new charge does not represent a change in circumstances. On June 23, 2021 (the day

before the most recent status hearing), the government obtained a felony indictment for

Obstruction of an Official Proceeding under 18 U.S.C. § 1512. However, the charge does

not make any factual allegations beyond what was included in the criminal complaint on

January 9. ECF 1. When questioned by the Court as to whether some newly discovered

evidenced had caused the government to seek a felony indictment, they government did

not identify any new evidence. It is not a true change in circumstances but merely a new

legal theory the government is advancing over six months into the case.

     Finally, the government continues to urge the Court to give political social media




                                            2
      Case 1:21-cr-00140-JDB Document 28 Filed 07/02/21 Page 3 of 6




posts attributed to Lt. Col. Brock a literal interpretation. For example, the government

argues that, “[t]he Defendant stated [on social media] the day of the riot that men needed

to shoot their way in. This was indicative of the mindset of the Defendant on January

6th.” Gov’t Resp. at 6. There is no evidence that Lt. Col Brock possessed weapons on

Jan 6th let alone that he intended to “shoot” his way in.      Upon information and belief,

additional video evidence will show Lt. Col. Brock entering and exiting the Capitol

peacefully under the supervision of law enforcement. The defense has requested this

evidence from the government but the government has not yet produced it.

      Importantly, the government’s response acknowledges that pretrial services is in

favor of Lt. Col. Brock’s request to be removed from electronic monitoring.               The

response states: “[t]he pretrial services agent additionally stated that he believes the

Defendant would be fine without a location monitoring device.” Gov’t Resp. at 7 n. 6.

With extensive training on risk assessment and over six months of working with Lt. Col.

Brock, the pretrial services officer is in the best position to evaluate whether this is a case

that calls for electronic monitoring. He has is concluded it is no longer necessary. The

defense respectfully suggests this Court should reach the same conclusion.

                                      CONCLUSION

      For the foregoing reasons, the defendant respectfully requests this Court to order

that he be removed from electronic monitoring.




                                              3
Case 1:21-cr-00140-JDB Document 28 Filed 07/02/21 Page 4 of 6




                                    Respectfully Submitted,

                                    By:

                                    /s/ Charles Burnham
                                    Charles Burnham VSB # 72781
                                    Attorney for the Accused
                                    Burnham & Gorokhov, PLLC
                                    1424 K St. NW, Suite 500
                                    Washington, DC 20005
                                    (202) 386-6920 (phone)
                                    (202) 765-2173
                                    charles@burnhamgorokhov.com




                             4
Case 1:21-cr-00140-JDB Document 28 Filed 07/02/21 Page 5 of 6




                    CERTIFICATE OF SERVICE

I have served this filing on the government through the ecf system.



                                             Respectfully Submitted,



                                             By: /s/ Charles Burnham
                                             Charles Burnham VSB # 72781
                                             Attorney for the Accused
                                             Burnham & Gorokhov, PLLC
                                             1424 K St. NW, Suite 500
                                             Washington, DC 20005
                                             (202) 386-6920 (phone)
                                             (202) 765-2173 (fax)
                                             charles@burnhamgorokhov.com




                                    5
Case 1:21-cr-00140-JDB Document 28 Filed 07/02/21 Page 6 of 6




                             6
